Case 18-20348-SLM        Doc 67     Filed 03/20/19 Entered 03/20/19 12:40:13       Desc Main
                                    Document     Page 1 of 1



                               KOPELMAN & KOPELMAN LLP
                               A PARTNERSHIP FOR THE PRACTICE OF LAW
                                      90 MAIN STREET, SUITE 205
                                  HACKENSACK, NEW JERSEY 07601-7001
                                       TELEPHONE (201) 489-5500
                                       TELECOPIER (201) 489-7755
                                    E-MAIL: kopelaw@kopelmanNJ.com

   MICHAEL S. KOPELMAN                                                  NEW YORK OFFICE
     MEMBER NJ AND NY BARS                                      ONE PENN PLAZA, SUITE 2414
   CAROL WEINFLASH KOPELMAN                                     NEW YORK, NEW YORK 10119
     MEMBER NJ BAR                                                           (212) 629-0733



   March 19, 2019

   VIA ECF
   Jeannie A. Naughton, Clerk
   United States Bankruptcy Court
   District of New Jersey
   MLK Jr. Federal Bldg. & Courthouse
   50 Walnut Street, 3rd Floor
   Newark, NJ 07102

   Re:     SCHWAB, LISA JOY
           Case No. 18-20348 (SLM)
           Hearing Date: 3/26/19 at 10:00 a.m.

   Dear Ms. Naughton:

           I represent the Debtor in this matter.

           I am in receipt of Notice of Proposed Abandonment.

          Please be advised that the Debtor hereby OBJECTS to the Trustee’s proposed
   abandonment and hereby requests a hearing which I understand has been scheduled for
   3/26/19 at 10:00 a.m.

           Thank you.

   Sincerely yours,

   KOPELMAN & KOPELMAN LLP
   /s/ Michael S. Kopelman
   Michael S. Kopelman
   MSK/es
   cc: Jay Lubetkin, Trustee
